Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mai Tram on November 9, 2021.
The application has been amended as follows: 

CLAIM 1. (Currently amended) A release device for medical tissue clips, comprising an outer tube located at a distal end, one release member, a control wire, and  a plurality of tissue clips, wherein the one release member, the control wire, and the  tissue clips are disposed in the outer tube, the one release member is connected to a distal end of the control wire, and the  tissue clips are movably connected to the release member and the control wire; 
	[[the]] each tissue clip of the plurality of tissue clips comprising a clip base and a clip piece, wherein the clip piece is movably disposed inside the clip base, [[the]] each tissue clip is configured to be in a locked state when the clip piece is retreated to a proximal end of the clip base, and in an opened state when the clip piece is moved frontward to a distal end of the clip base; 

	a second hole, a middle envelope through hole and a first hole, each configured to allow the release member to pass through, and provided at the distal end, a middle segment, and a proximal end of the clip piece respectively, wherein the release member and the control wire are connected with each tissue clip through the second hole, the middle envelope through hole and the first hole; and 
	the one release member comprising a single push portion and a single pull portion for the plurality of clips, wherein the push portion is configured to push the clip base and the clip piece of one of the plurality of clips out of the outer tube, and the pull portion is configured to pull the clip piece to be completely retreated to the proximal end of the clip base of the one of the plurality of clips after the elastic member of the clip base abuts against the end portion of the outer tube, wherein after the one release member pulls the clip piece to be completely retreated to the proximal end of the clip base, the one release member is separated from the clip piece, whereby a release of the one of the plurality of clips 


CLAIM 2. (Currently Amended) The release device for medical tissue clips according to claim 1, wherein the plurality of tissue clips 
CLAIM 3. (Currently Amended) The release device for medical tissue clips according to claim 1, wherein a portion around a proximal end through hole of each clip piece is made of an elastic material, such that after a pulling force is applied to the one release member, the push portion drives the proximal end through hole of the clip piece to be deformed and become 
CLAIM 4. (Currently Amended) The release device for medical tissue clips according to claim 1. wherein after a pulling force applied to the one release member is greater than a preset value, the pull portion drives the proximal end through hole of the clip piece to be deformed and then become larger and the pull portion is detached from the proximal end through hole of the clip piece whereby a separation of the release member from the clip piece is completed.  
CLAIM 5. (Currently Amended) The release device for medical tissue clips according to claim 1, wherein the push portion of the one release member is made of an elastic material, such that when a pulling force is applied to the release member, the push portion is compressively deformed and then becomes smaller, and the push portion slides through the proximal end through hole of the clip piece, to make the proximal end through hole of the clip piece located between the push portion and the pull portion of the release member such that the release member can push the clip piece and the clip base out of the outer tube.  
CLAIM 6. (Currently Amended) The release device for medical tissue clips according to claim 1, wherein the pull portion of the one release member is made of an elastic material, such that when a pulling force applied to the release member is greater than a preset value, the pull portion is compressively deformed and then becomes smaller, and the pull portion is detached from the proximal end through hole of the clip piece, whereby a separation of the release member from the clip piece is completed.  
CLAIM 7. (Currently Amended) The release device for medical tissue clips according to claim 1, wherein the pull portion of the one release member is a first protrusion portion, the push portion is a second protrusion portion, a groove portion is provided at a proximal end of the first protrusion portion, a diameter of the groove portion is smaller than diameters of the first 
CLAIM 8. (Currently amended) The release device for medical tissue clips according to claim 7, wherein the elastic member of the clip base is a first blade, the clip base is further provided with a clip base slot, the clip piece comprises two clip piece bodies, wherein the two clip piece bodies are provided with a proximal end through hole which is the first hole matched with the one release member, and a distal end through hole which is the second hole, second blades matched with the clip base slot is provided at two sides of the first hole, and a clip piece end surface matched with a first abutment surface of the release member is provided at the proximal end of the clip piece.  
CLAIM 11. (Currently Amended) The release device for medical tissue clips according to claim 10, wherein when the clip piece is in the locked state where the two clip piece bodies are closed, an inner diameter of the second hole formed at the distal end is larger than the diameter of the first protrusion portion of the one release member.  
CLAIM 13. (Currently Amended) The release device for medical tissue clips according to claim 1, wherein the one release member is connected to a handle via the control wire, a handwheel is disposed outside the handle, and a gear, a rack, a drive tube and a boosting tube are disposed in the handle; and the handwheel is configured to rotate to sequentially drive the gear, the rack, the drive tube, the boosting tube and the control wire, and the control wire is configured to drive the one release member.  

Reasons for Allowance
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose a release device for medical tissue clips comprising an outer tube, one release member, a control wire, and plurality of tissue clips, as claimed, particularly wherein each tissue clip comprises a clip base and clip piece with the claimed features in combination with the one release member comprising a single push portion and a single pull portion for the plurality of clips to release each clip as claimed.  Of the closest prior art, Shi (WO 2017066986) discloses a release member comprising a plurality of push portions (216), wherein each push portion is coordinated with a separate clip.  Shi fails to disclose one release member comprising a single push portion and a single pull portion for the plurality of clips.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771